t c memo united_states tax_court letantia bussell petitioner v commissioner of internal revenue respondent docket no filed date letantia bussell pro_se ron s chun for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine a dollar_figure deficiency in her federal_income_tax and a petitioner filed her petition pro_se on date and represented herself at trial robert l kaufman entered the case on date but withdrew on date jonathan a brod entered the case on date but withdrew on date related dollar_figure fraud_penalty under sec_6663 following respondent’s concession of an adjustment alleged in his amended answer we must decide the following four issues as to whether respondent arbitrarily or erroneously determined that petitioner failed to report dividend income of dollar_figure we hold that he did not whether petitioner is liable for the fraud_penalty under sec_6663 and if so whether sec_6501 applies to annul the 3-year period of limitations under sec_6501 we hold that she is and that sec_6501 annuls the 3-year period of limitations whether respondent’s determination is barred by judicial estoppel we hold that it is not whether petitioner is entitled to relief under sec_6015 we hold that she is not findings_of_fact i overview the parties submitted to the court stipulated facts and related exhibits we find those stipulated facts accordingly and incorporate those facts and exhibits herein the court also deemed admitted certain matters pursuant to rule f we incorporate herein by this reference those matters deemed unless otherwise indicated section references are to the internal_revenue_code applicable to the relevant years and rule references are to the tax_court rules_of_practice and procedure admitted under rule f petitioner resided in los angeles california when her petition was filed in this court petitioner is a well-educated intelligent and highly motivated individual she is deeply involved in every aspect of her business affairs and as of had substantial experience with business finance corporations lawyers and accountants she timely filed a joint federal_income_tax return return with her husband john bussell bussell she married bussell in and they remained married until he took his own life in near the completion of his and petitioner’s criminal trial discussed infra petitioner is a licensed physician and is board certified in dermatology she opened her dermatology practice dermatology practice in date in beverly hills california in she formed a wholly owned corporation letantia bussell m d inc and that corporation operated the dermatology practice from then until while the dermatology practice was operated by letantia bussell m d inc petitioner received most if not all of the net_income generated by that practice as either wages or distributions from the corporation ii formation of nominee corporations in petitioner instructed her attorneys jeffrey sherman sherman and robert beaudry beaudry to terminate letantia bussell m d inc and in its stead to form a medical management_corporation and two other medical corporations collectively the three corporations in which petitioner would ostensibly own no interest pursuant to petitioner’s instructions the attorneys formed the three corporations without any apparent ownership by petitioner but with the apparent ownership by third-party nominees petitioner in fact owned each of the three corporations petitioner caused the three corporations to be formed with the express intent of defrauding creditors including respondent by concealing her assets and income during a bankruptcy that she would file in connection with a scheme bankruptcy scheme to maximize retention of her assets this income included income derived from the dermatology practice the medical management_corporation bbl medical management inc bbl was incorporated in california in date it operated the dermatology practice under the name beverly hills dermatology consultants a medical group bbl received all of the income earned in the dermatology practice employed the dermatology practice’s medical staff and collected moneys due to the dermatology practice from insurance_companies and patients bbl also paid the dermatology practice’s business_expenses and purchased its supplies petitioner was advised by beaudry that bbl should be owned by a third-party nominee in order to conceal petitioner’s actual ownership of bbl petitioner selected assieh ghassemi ghassemi an employee and bookkeeper of the dermatology practice since as bbl’s apparent owner president and chief_executive_officer ceo ghassemi signed bbl’s incorporation documents at the request of petitioner and bussell collectively the bussells but had no duties or responsibilities as bbl’s owner president or ceo ghassemi’s sole function was to sign blank checks drawn on a bbl account when they were presented to her by either of the bussells bussell was bbl’s president and secretary in date bbl was replaced as the operator of the dermatology practice by a fourth corporation beverly hills management inc but bbl was neither terminated nor liquidated at that time on date bbl’s board_of directors met and adopted a resolution authorizing bussell to open for bbl a bank account with paine webber the paine webber account described infra on date bussell opened up the paine account in the name of bbl petitioner formed the second of the three corporations beverly hills dermatology medical corp bhdmc in california in date beaudry advised petitioner that bhdmc should be owned by a third-party doctor and petitioner asked her friend marilyn lange m d lange to assist her with respect to bhdmc at petitioner’s request lange served as bhdmc’s apparent but not actual owner and director the bussells gave bhdmc’s incorporation documents to lange and she signed them lange had no involvement in the daily operations of bhdmc and opened no corporate bank accounts for bhdmc lange’s name was used as the signatory on a bhdmc bank account and her name was signed on checks drawn from this account without either her actual signature or her consent to the signing of her name lange had no involvement in the banking of bhdmc and she did not have any financial interest in bhdmc the third of the three corporations was lb bussell medical corp lbb incorporated in california in date from to petitioner was identified as an employee of lbb and it paid her all of the wages that she received during those years at the beginning of petitioner became the sole shareholder of lbb in form as well as in substance iii petitioner’s tax_liabilities in petitioner received notice from respondent that she potentially owed dollar_figure million in federal income taxes for and petitioner met with sherman to discuss these taxes sometime before date when respondent issued to her a notice_of_deficiency for those years petitioner represented by sherman petitioned this court as to that notice_of_deficiency the resulting case docket no was ultimately settled pursuant to a stipulated decision filed on date as of date petitioner’s unpaid tax_liabilities arising from that case had grown to approximately dollar_figure million a sum which remained unpaid as of date iv the bankruptcy scheme the bussells met with sherman in to discuss the bussells’ outstanding tax and nontax liabilities in late or early sherman introduced the bussells to beaudry and the four of them met in petitioner’s livingroom and discussed both the bussells’ liabilities and aspects of petitioner’s finances during initial meetings with petitioner beaudry suggested a two-step scheme to defraud her creditors in later meetings with petitioner as discussed infra beaudry expanded on this suggestion as a method for petitioner also to accomplish her objective of evading federal income taxes on her income as well as the income of entities that included at least bbl under the first step the bussells would change title to their assets and form nominee corporations ie corporations that ostensibly would be owned by someone other than the bussells but which in fact would be owned by one or both of the bussells those corporations would then realize the income earned by the dermatology practice in a fashion that would not allow that income to be attributed to petitioner under the second step the bussells would declare bankruptcy to discharge their creditors’ claims beaudry finalized these suggestions in a written analysis of petitioner’s assets and liabilities concluding with a series of recommendations petitioner asked specific questions as to the bankruptcy scheme eg who would be involved in it what would it cost and what were the advantages and disadvantages of certain decisions and she expressly approved the bankruptcy scheme’s purpose of defrauding creditors petitioner was an active_participant in formulating most if not all of the details of the bankruptcy scheme after petitioner approved the bankruptcy scheme beaudry usually met with bussell regarding the scheme’s administrative details beaudry would contact petitioner the day of the meeting or soon thereafter to inform her of the matter that had been addressed and to confirm that she agreed with the decisions made all of the decisions made regarding the dermatology practice were expressly approved by petitioner and only recommendations approved by petitioner were implemented v concealment of assets on date with the consent of petitioner beaudry formed a shell corporation syntex financial corp syntex in the british virgin islands also around that time the bussells traveled to zurich switzerland with a personal friend a german citizen named gerd kusch kusch there they opened a bank account at swiss bank corp in the name of syntex syntex account kusch was named in form as the investment_advisor for the syntex account but he had no duties or responsibilities in that capacity and he never signed any documents authorizing the transfer of funds from that account the bussells and not syntex were the actual owners of the syntex account and they exercised control_over the account in at bussell’s request beaudry transferred funds from bussell’s pension_plan into the syntex account petitioner was aware of this transfer and before but in connection with this transfer she was advised by beaudry that the transfer was a premature_distribution from a pension_plan that it was required to be reported as such on her joint federal_income_tax return return and that the failure to report it as such was a crime the bussells did not report this transfer on the return during the bussells maintained another personal bank account at swiss bank corp personal swiss bank account the bussells failed to report the personal swiss bank account on their return they also failed to report the syntex account on their personal federal_income_tax returns for and petitioner used multiple post office boxes in an attempt to conceal her ownership of bbl and bhdmc as well as her relationship with other entities and financial accounts during the relevant years the bussells opened at least eight personal bank accounts using false social_security numbers to conceal their identities vi concealment of income pursuant to the bankruptcy scheme petitioner caused approximately dollar_figure of income earned by the dermatology practice from and to be accumulated in a bbl account at sanwa bank sanwa account and she did not cause any of those funds with the exception of a check in payment of a dollar_figure check printing fee to be withdrawn from that account until date after her bankruptcy case was discharged in date she caused the balance of the sanwa account dollar_figure to be transferred to the personal swiss bank account petitioner caused the sanwa account to be opened on date as a non-interest-bearing account to hide further the existence of the account and it was opened using the names of kusch and petitioner’s patient josephine isaacs isaacs as signatories in order to hide further petitioner’s actual ownership_interest in the sanwa account neither kusch nor isaacs signed the bank’s signature card and neither kusch nor isaacs authorized another individual to sign for him or her the bussells retained possession and control of the checkbooks and bank statements for the sanwa account implementation of the bankruptcy scheme caused an immediate and dramatic drop in petitioner’s reported wage income from the dermatology practice in petitioner reported wage income of dollar_figure from the dermatology practice in her reported wage income was dollar_figure in after implementation of the bankruptcy scheme her reported wage income for and dropped to dollar_figure dollar_figure and dollar_figure respectively before implementing the bankruptcy scheme petitioner had received virtually all of the dermatology practice’s net_income as wages and or distributions from letantia bussell m d inc after implementing the bankruptcy scheme petitioner reported only the income that she received as an employee of lbb despite knowing that it was a crime to do so petitioner omitted from the return the dollar_figure that she caused in that year to be transferred from bbl’s sanwa account to the personal swiss bank account bbl had sufficient earnings_and_profits to characterize the dollar_figure transfer as a dividend to petitioner vii petitioner’s bankruptcy and ensuing events on date petitioner filed a petition for chapter bankruptcy seeking with bussell to discharge tax and nontax liabilities totaling approximately dollar_figure million of this amount although bbl was replaced by beverly hills management in date as the operator of the dermatology practice bbl remained the named owner of the sanwa account until date as of the later time bbl was also the named owner of the paine webber account over dollar_figure million was federal taxes owed to respondent in date petitioner was granted a discharge and her bankruptcy case was closed before date no withdrawals or transfers were made from and no checks were drawn on the sanwa account except for a dollar_figure check written for check printing fees on or about date petitioner met with beaudry and sherman to discuss a plan to transfer the full balance of the sanwa account all of which was attributable to bbl’s operation of the dermatology practice from the sanwa account to her personal account by way of a series of offshore accounts to conceal the transfer in date bussell forged kusch’s signature without his permission on a single dollar_figure check drawn on the sanwa account and made payable to paine webber leaving the sanwa account with a zero balance this check was deposited into the paine webber account the paine webber account was a brokerage account maintained by a new york new york office of paine webber bussell opened the paine webber account in the name of bbl on date and petitioner signed as a witness on documents used to open the account bussell in his capacity as an officer of bbl was the only person authorized to withdraw funds from the paine webber account within month of its creation all funds in the paine webber account were removed from that account by way of a single check in the amount of dollar_figure payable to global capital enterprises inc this check was hand-delivered by bussell to beaudry who deposited it into an offshore bank account citco account maintained in the netherlands antilles by an entity named citco banking corp the purpose of making the paine webber check payable to global capital enterprises inc and then depositing that check into the citco account was to conceal the location of the funds pursuant to petitioner’s instructions beaudry then transferred the funds from the citco account to the syntex account by way of two separate transfers of dollar_figure and dollar_figure these transfers were made separately because petitioner was concerned about the security of the transfers on date beaudry made the first transfer of dollar_figure from the citco account to a medifor ltd account in hong kong medifor account in date beaudry instructed an entity named trustnet group to obtain a cashier’s check for dollar_figure payable to syntex this cashier’s check was deposited into the syntex account on or about date bussell then the dollar_figure difference between the dollar_figure deposited into the sanwa account and the withdrawn dollar_figure was presumably attributed to income earned on the deposited funds we note the dollar_figure discrepancy between dollar_figure and the sum of dollar_figure and dollar_figure dollar_figure transferred dollar_figure from the syntex account to the personal swiss bank account on date beaudry made a second wire transfer of dollar_figure from the citco account to the medifor account beaudry then transferred dollar_figure from the medifor account to the syntex account on or about date bussell transferred dollar_figure from the syntex account to the personal swiss bank account approximately month after the second transfer the bussells made another trip to zurich switzerland after these transfers into the syntex account took place kusch was notified by swiss bank corp about the transfers he then went to swiss bank corp on date and formally resigned as the syntex account’s investment_advisor viii failure_to_file tax returns for most of the relevant years the accounting and bookkeeping services for the bussells and bbl were performed by steve berson berson berson knew that bbl was profitable and was required to file federal_income_tax returns for and berson prepared a draft federal_income_tax return for bbl that reported a tax_liability bussell directed berson not to finalize or file that return berson notified petitioner of this decision and the fact that bbl was in a delinquent filing_status petitioner did not want to pay any_tax on bbl’s income and berson was instructed to file false federal_income_tax returns for bbl berson refused and he was fired as bbl’s accountant petitioner told beaudry in that she did not want bbl to pay any_tax on its income and instructed him and sherman to create a scheme whereby bbl could avoid paying taxes on its income for and angry that bussell beaudry and sherman had not come up with a workable scheme to underreport bbl’s income petitioner took an active and personal role in discussing and developing alternatives to filing truthful federal_income_tax returns for bbl she discussed various alternatives with beaudry and sherman including overstating deductions and or generating a false bad investment loss in a subsequent year and carrying it back to offset the tax_liability in prior years she ultimately decided to understate bbl’s gross_receipts by a total of dollar_figure on its returns for and knowing that this understatement would cause bbl’s income to match the dollar_figure million reported to respondent on forms as bbl’s income for those years in date rob s janpanah janpanah was hired to prepare bbl’s delinquent federal_income_tax returns in lieu of berson janpanah prepared bbl’s returns for and using accounting_records provided by sherman which differed materially from those created by berson those returns underreported bbl’s gross_receipts by dollar_figure dollar_figure and dollar_figure respectively or in other words a total of dollar_figure ix the criminal proceeding of the bussells and sherman on date the bussells and sherman were indicted for various counts related to bankruptcy fraud and attempted tax_evasion petitioner in particular was indicted for one count under u s c sec_371 of conspiracy three counts under u s c sec_2 and of concealing assets in bankruptcy two counts under u s c sec_2 and of making a false declaration and statement in bankruptcy one count under u s c sec_152 of making a false oath and account in relation to a case under title one count under sec_7201 and u s c sec_2 of attempted evasion of the payment of tax for and and one count under sec_7201 and u s c sec_2 of attempted evasion of the assessment of tax for the conspiracy count related to the bussells’ conspiring with sherman and beaudry to form the three corporations to conceal the bussells’ assets and to make false statements as to the bussells’ bankruptcy the conspiracy count in relevant part alleged that the bussells aided by sherman and beaudry made false statements in the bussells’ bankruptcy proceeding when they failed to disclose the bussells’ beneficial_ownership of bbl and bhdmc two of the three counts of concealing assets related to the substance of this allegation the tax_evasion count for and alleged in relevant part that the bussells attempted to evade the payment of dollar_figure of federal income taxes for those years by knowingly and fraudulently concealing their assets inclusive of their beneficial_ownership interests in bbl and bhdmc the tax_evasion count for alleged that petitioner operated the dermatology practice through a three-tier structure including bbl that the bussells effectively managed and controlled bbl through nominee owners that the bussells failed to report the dollar_figure at issue as income on the return and that the bussells had tax due and owing to the united_states the bussells’ criminal trial began on date and ended on date the trial resulted in petitioner’s conviction of five of the counts related to bankruptcy fraud and the single count under sec_7201 related to the attempted evasion of dollar_figure of federal income taxes for and petitioner’s convictions are currently on appeal x petitioner’s failure to cooperate with the court rule a requires that all parties stipulate all facts and documents to the fullest extent possible on date the court reiterated the importance of this rule when we ordered the parties to stipulate to the greatest extent possible on or about date respondent sent petitioner a proposed stipulation of facts with exhibits stipulation petitioner refused to stipulate a single fact or document in the stipulation many of the facts stated in the stipulation were foundational and indisputable for instance the first three stipulations were petitioner is letantia bussell whose residence address was worthing lane los angeles california on the date the petition was filed the statutory_notice_of_deficiency upon which this case is based was mailed to the petitioner on date attached and marked as exhibit 1j is a true and correct copy of said notice and petitioner letantia bussell was married to john bussell during taxable years through most of the documents in the stipulation were public and business records regarding the three corporations respondent sent petitioner two supplemental stipulations of fact in date which contained other facts and more public and business records relating to bbl supplemental stipulations i and ii these records had been prepared and maintained by berson petitioner refused to stipulate a single fact or document contained in supplemental stipulations i and ii on date respondent moved the court under rule f to order petitioner to show cause why the matters included in the stipulation should not be established as fact respondent did not include with this motion any of the matters addressed in supplemental stipulations i and ii the court granted this motion and on date ordered petitioner to file a response by date showing cause why the matters included within the stipulation should not be established as fact petitioner did not file her response until date on date the court held a pretrial hearing on our order to show cause at this hearing the court found that petitioner had substantially failed to stipulate as required by rule f and by the court’s order of date the court went through some of the disputed stipulations on the record attempting to resolve legitimately disputed issues petitioner made repeated meritless objections with no legal foundation the hearing concluded with petitioner’s stipulating out of paragraphs in the stipulation because petitioner had refused to stipulate the court moved the trial date to date and again ordered the parties to stipulate the fullest extent possible as required by rule a on date the parties were back before the court because petitioner refused to stipulate to business and public records particularly those prepared by berson at this hearing the court again went through some of the stipulations with the parties at which time petitioner stipulated an additional paragraphs of the stipulation the parties were ordered to continue the stipulation process in private the very next day date petitioner moved the court to withdraw any agreement that she had made as to the stipulation portions of which she had initialed but not signed as well as to oral stipulations she had made to the court during the pretrial hearings on april and at a pretrial hearing on date the rescheduled date of the trial petitioner filed a written motion to be relieved of all of the stipulations reached during the pretrial hearings and the weeklong meetings with respondent petitioner stated that she had reviewed the stipulation and supplemental stipulations i and ii she refused to sign any of them because she asserted she lacked personal knowledge of the documents she alleged further that she had been under duress when she had expressed any agreement that she had made respondent spent the remainder of the court’s time on date attempting to move into evidence approximately public and business records which petitioner refused to stipulate nearly all of the exhibits were admitted into evidence by the court in the course of a 4-hour hearing during this hearing petitioner was given another opportunity to stipulate some or all of the documents she refused as a result of petitioner’s intransigence the trial was continued to a special trial session of the court on date at the conclusion of the hearing the court ordered both parties to file memoranda on or before date regarding the court’s order to show cause petitioner did not file her memorandum with the court until date on date the court made absolute in part and discharged in part the order deeming some records admitted over petitioner’s evidentiary objection when the case finally came to trial the court spent more time admitting documents which petitioner could and should have stipulated on date respondent spent approximately minutes examining berson moving into evidence over business records which petitioner had refused to stipulate these documents were moved into evidence either with no objection from petitioner or over meritless objections wholly lacking in legal foundation opinion i dividend income we decide whether respondent arbitrarily or erroneously determined that petitioner failed to recognize dollar_figure in dividend income for gross_income includes any dividend received whether or not formally declared when distributed by a corporation to the beneficial_owner of the corporation see sec_61 577_f2d_1206 5th cir 544_f2d_419 9th cir revg tcmemo_1972_223 57_tc_32 a constructive_dividend exists where a taxpayer controls a corporation and uses its funds for personal purposes 74_tc_1513 petitioner bears the burden of proving that respondent’s determination in the notice_of_deficiency is arbitrary or erroneous respondent is presumed correct once he has put forth some evidence as to the source of petitioner’s income see rule a 290_us_111 116_f3d_1309 9th cir 596_f2d_358 9th cir revg 67_tc_672 as a threshold matter respondent must support his determination by showing an income source beneficially owned by petitioner weimerskirch v commissioner supra ‘beneficial ownership is marked by command over property or enjoyment of its economic benefits ’ cordes v commissioner tcmemo_1994_377 sec_7491 was added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 effective for court proceedings arising from examinations commencing after date sec_7491 provides that the burden_of_proof shifts to the commissioner in specified circumstances we conclude that sec_7491 does not apply to the unreported income issue in this case petitioner has not in this proceeding presented credible_evidence on that issue see higbee v commissioner t c ’ see also 394_f3d_1030 8th cir affg tcmemo_2003_212 nor has she proven that she complied with the requirements of sec_7491 a a and b to substantiate items to maintain required records and to cooperate fully with respondent’s reasonable requests see 121_tc_273 quoting cepeda v commissioner t c memo see also walker v commissioner supra respondent has shown the requisite source_of_income for by establishing that petitioner during that year received the dollar_figure from bbl’s sanwa account respondent has also established that petitioner was the beneficial_owner of bbl and its only shareholder in fact we view the dollar_figure transfer from the sanwa account to the personal swiss bank account as a dividend to petitioner bbl’s only beneficial and true owner although petitioner was not bbl’s ostensible shareholder she was its beneficial and only actual shareholder bbl’s ostensible shareholder ghassemi had no control of bbl exercised no daily management functions had no personal sums of money at risk in bbl and was bbl’s owner president and ceo in name only in fact the only function that ghassemi served with respect to bbl was to sign the necessary corporate paperwork and blank checks as presented to her by the bussells ghassemi even acknowledged at trial that petitioner was the boss and that she ghassemi signed any document which either of the bussells presented to her any lingering doubt as to the true owner of bbl is dispelled by its unique history from to the dermatology practice was operated by a single professional_corporation which passed on most if not all of its profits to petitioner in with the looming threat of unpaid taxes from the 1980s petitioner abruptly and drastically altered her corporate structure her old professional_corporation was scrapped and was replaced by three nominee corporations in an arrangement which even her tax attorney admitted while testifying under oath illegally attempted to disguise petitioner’s earnings from the provision of her medical services these corporations were formed with the express purpose of defrauding petitioner’s creditors including respondent and petitioner actively participated in this bankruptcy scheme frequently asking specific questions as to it and making minute tactical decisions regarding the concealment of her assets and income petitioner even boasted at one time that i worked too damn hard for this money to lose it to taxes petitioner invites the court to disregard the existence of bbl and conclude that its dollar_figure of income which is all attributable to and is if at all actually taxable in those nonnotice years we decline petitioner’s invitation petitioner purposely chose the corporate form and actions of bbl and she may not now argue against them see 308_us_473 even if she could challenge the existence of bbl in this proceeding the record before us convinces us that bbl was in fact a bona_fide corporation bbl owned assets in its name it held board meetings and it employed the dermatology practice’s medical staff it also received all of the income earned in the dermatology practice collected moneys due to the dermatology practice from insurance_companies and patients paid the dermatology practice’s business_expenses and purchased the dermatology practice’s supplies in sum respondent has established a source for the dollar_figure in determined unreported income he has shown that petitioner beneficially owned bbl and that bbl had dollar_figure of undistributed_earnings and profits at the start of and he has demonstrated the steps by which petitioner converted the dollar_figure of bbl’s earnings_and_profits from bbl to her personal accounts in petitioner in turn has put forth no probative evidence to the contrary leading to the inference that such evidence if produced would have been unfavorable to her see eg 6_tc_1158 affd 162_f2d_513 10th cir see also 89_tc_1063 failure of witness to testify to fact peculiarly within his knowledge suggests that testimony would have been unfavorable affd 886_f2d_1237 9th cir we hold that respondent determined correctly in the notice_of_deficiency that petitioner had unreported dividend income of dollar_figure for ii fraud we decide whether petitioner is liable for the fraud_penalty determined by respondent under sec_6663 respondent must prove that determination by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 respondent must prove that petitioner fraudulently intended to underpay her tax see 252_f2d_56 9th cir 94_tc_316 respondent may meet his burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 whether fraud exists in a given situation is a factual determination that must be made after reviewing the particular facts and circumstances of the case 96_tc_858 affd 959_f2d_16 2d cir in relevant part sec_6663 provides sec_6663 imposition of fraud_penalty a imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud a underpayment_of_tax petitioner did not report or pay income_tax on the dollar_figure of income received as a dividend from bbl in she does not contest this instead arguing that the money was in fact stolen by beaudry and that she therefore should not have to pay tax on it this argument is not supported by credible_evidence in the record we are clearly convinced on the record before us that petitioner was the only actual shareholder of bbl and that she caused the dollar_figure to be transferred in from bbl to her personal accounts we conclude that petitioner received those funds as a dividend from bbl in and that her failure to pay taxes on that dividend resulted in an underpayment of her federal_income_tax b intent to evade tax_fraud requires a clear_and_convincing showing that the taxpayer intended to evade a tax known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax 398_f2d_1002 3d cir this intent may be proven by circumstantial evidence because direct proof of a taxpayer’s intent is rarely available reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir courts have relied on certain indicia badges_of_fraud in deciding whether a taxpayer had the requisite fraudulent intent these badges include understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities and dealing in cash 91_tc_874 see also 796_f2d_303 9th cir affg tcmemo_1984_601 these badges are nonexclusive 99_tc_202 the taxpayer’s education and business background are also relevant to the determination of fraud id bearing these general principles in mind we turn to the indicia of fraud that are relevant to the instant case the presence of several badges is persuasive circumstantial evidence of fraud beaver v commissioner supra pincite understating income understating income is indicative of fraudulent intent bradford v commissioner supra petitioner understated the gross_income the existence of that understatement was clearly and convincingly established by respondent at trial where respondent showed that bbl’s income from the dermatology practice was distributed to petitioner in in the form of a dividend petitioner did not report and paid no tax on this dividend in this factor weighs against petitioner maintaining inadequate records lack of records is indicative of fraudulent intent id petitioner maintained inadequate records she kept few personal records of the bankruptcy scheme or the transactions surrounding the transfer of the dollar_figure from the sanwa account to the personal swiss bank account this factor weighs against petitioner failing to file tax_return failing to file tax returns is indicative of fraudulent intent id although petitioner filed the return timely that action is negated by the fact that she intentionally omitted from that return her receipt of the dollar_figure from bbl and attempted to conceal her receipt of those funds by filing untimely incorrect and fraudulent tax returns for bbl for and this factor is neutral giving implausible or inconsistent explanations of behavior giving implausible or inconsistent explanations of behavior is indicative of fraud id petitioner’s explanations of her behavior were implausible and or inconsistent she testified that she lacked any financial or tax expertise whatsoever we find that she has possessed both types of expertise since at least two of her attorneys even testified to that effect beaudry testified that petitioner was very competent in financial matters and was intimately involved in the bankruptcy scheme and her plan to evade taxes jonathan a brod another of her attorneys whom she called to testify described petitioner as someone who thought she was financially astute and knowledgeable in tax matters he testified that she asked him an average of questions a week during the time that he represented her this factor weighs against petitioner concealing assets concealing assets is indicative of fraud id petitioner purposely undertook efforts to conceal her assets and she purposely established the elaborate bankruptcy scheme to conceal her ultimate receipt of the income from the dermatology practice in fact the bankruptcy scheme continued to evolve over the years in both complexity and sophistication as petitioner asked her attorneys to hide more of her income what was originally conceived as an attempt to defraud her creditors in bankruptcy evolved into a series of international transactions whereby petitioner attempted to avoid paying federal taxes altogether because she stated she worked too damn hard for this money to lose it to taxes when her attorneys could not find a legal way to accomplish her goal she became angry and instructed them to falsify bbl’s returns so that she could underreport its income and hers petitioner’s handling of the sanwa account displays yet more evidence of her fraudulent intent for the years that the account was in existence petitioner made not one transfer withdrawal or other transaction that might have brought the account to the attention of respondent she wrote only one check on the account for the expense of printing checks for the account when the account had served its fraudulent purpose it was closed with one large transfer of funds to an offshore_account these transactions taken together constitute a methodical and sophisticated attempt to conceal income and assets this factor weighs against petitioner failing to cooperate with tax authorities failure to cooperate with tax authorities is indicative of fraud id petitioner has been uncooperative with both respondent and this court as to the matter at hand she failed on numerous occasions to respond timely to requests from respondent she flouted rule f and the court’s order of date requiring the parties to stipulate all facts and exhibits which should not fairly be in dispute she refused to stipulate even her address or marital status until the court questioned her on the record and then she moved to have that stipulation set_aside she was consistently late in her filings eg missing court deadlines by weeks and months petitioner’s dilatory tactics and lack of cooperation cannot be excused by the fact that she was proceeding pro_se litigants are presumed to know the tax laws and the rules even when proceeding pro_se see 422_us_806 ndollar_figure this factor weighs against petitioner engaging in illegal activities engaging in illegal activities is indicative of fraud 796_f2d_303 9th cir petitioner engaged in illegal activities to defraud respondent and her other creditors in fact she was convicted of five counts of bankruptcy fraud and one count under sec_7201 of willfully attempting to evade and defeat the payment of dollar_figure of federal income taxes for and this factor weighs against petitioner attempting to conceal illegal activities attempting to conceal illegal activities is indicative of fraud id petitioner went to great lengths to conceal her illegal activities those efforts included taking part in the bankruptcy scheme concealing her beneficial_ownership in certain entities connected therewith and using offshore bank accounts this factor weighs against petitioner other considerations petitioner is well educated and intelligent she also is deeply involved in every aspect of her business affairs and has substantial experience with business finance corporations lawyers and accountants conclusion our analysis above concludes that seven of the eight factors weigh against petitioner and that the remaining factor is neutral on the basis of our detailed review of the facts and circumstances of this case in conjunction with our analysis of the eight factors mentioned above and our other considerations we conclude that respondent has clearly and convincingly proven that petitioner filed her return intending to conceal mislead or otherwise prevent the collection of tax c portion of understatement attributable to fraud respondent has proven clearly and convincingly that a portion of petitioner’s understatement is attributable to fraud thus the whole understatement is considered attributable to fraud except to the extent that petitioner proves otherwise petitioner testified that she was the victim of her scheming attorneys who she says stole the dollar_figure at issue the evidence shows to the contrary ie that petitioner was proactively involved in these transactions and that the dollar_figure reached her personal accounts the evidence shows that petitioner sought out her attorneys to evade her payment of her prior tax debts that she gave her attorneys a broad directive to devise a scheme that would allow her to evade paying taxes and that she actively questioned her attorneys on the progress of the scheme her own handwritten notes show that she was involved in tactical decisions such as where to send the bbl money and how to ensure its safety in transit her attorneys painted a consistent picture of her as a knowledgeable and proactive participant in her financial affairs and having seen her testify the court finds their testimony credible petitioner is not ignorant of financial affairs the court finds her testimony that she had no involvement in this scheme incredible considering her demonstrated knowledge and her proactive demeanor at the trial petitioner has failed to meet her burden of showing that any portion of the underpayment was not attributable to fraud d period of limitations under sec_6501 after a return is filed the commissioner generally ha sec_3 years within which to assess a deficiency in a civil tax case sec_6501 however in the case of a false_or_fraudulent_return that is filed with the intent to evade tax the tax may be assessed at any time sec_6501 since we conclude that petitioner’s return was such a return we also conclude that the period for assessment remains open id see also 683_f2d_1285 9th cir iii judicial estoppel petitioner argues that the court should reject respondent’s determination on the basis of judicial estoppel we disagree under the equitable doctrine_of judicial estoppel a court in its discretion may preclude a party from asserting a position contrary to a position that the party affirmatively persuaded that or another court to accept in the same or a previous judicial proceeding 100_tc_17 see also new 532_us_742 270_f3d_778 9th cir factors that courts may consider in deciding whether to apply judicial estoppel include whether a party’s later position is clearly inconsistent with its earlier position whether the party has succeeded in persuading a court to accept that party’s earlier position and whether the party seeking to assert an inconsistent_position would derive an unfair advantage or impose an unfair detriment on the opposing party if not estopped new hampshire v maine supra pincite a party requesting the application of judicial estoppel has the burden of proving that the doctrine should be applied see rule a petitioner argues in her brief that respondent has taken a position that is contrary to a position taken by the united_states in her criminal case she has not however persuaded us that such is so in her brief petitioner does not identify with any specificity any particular position that she contends is inconsistent between the criminal case and the proceeding here she asserts broadly that the united_states argued in the criminal case that bbl was not formed for a valid business_purpose and that bbl did not engage in any business activity contrary to this assertion however the first superseding indictment states specifically as to the tax_evasion charge that the united states’ position in the criminal case was that petitioner operated the dermatology practice through a three-tier structure including bbl the bussells effectively managed and controlled bbl through nominee owners the bussells failed to report the dollar_figure at issue herein as income on the joint return and the bussells had a tax due and owing to the united_states in addition the first superseding indictment indicates as to the other counts that the united states’ position as to those counts did not involve nor require a finding that bbl was not formed for a valid business_purpose or that bbl did not engage in any business activity we decline on the basis of the record before us to conclude that respondent’s position here is clearly inconsistent with the united states’ position in the criminal case that respondent is a party who succeeded in persuading the criminal court to accept an earlier contrary position or that respondent is a party seeking to assert an inconsistent_position in this case and would derive an unfair advantage or impose an unfair detriment on the opposing party if not estopped iv sec_6015 relief petitioner in her petition alleged as an affirmative defense that she was entitled to relief under sec_6015 from joint_and_several_liability joint liability as to her federal_income_tax return see eg 114_tc_276 a taxpayer may seek relief from joint liability on a joint_return by raising the matter as an affirmative defense in a petition for a redetermination of a deficiency filed under sec_6213 spouses filing a joint federal_income_tax return are generally jointly liable for the tax_shown_on_the_return or found to be owing sec_6013 butler v commissioner supra pincite in certain cases however an individual filing a joint_return may avoid joint liability for tax including interest penalties and other_amounts by qualifying for relief under sec_6015 the three types of relief prescribed in that section are full or apportioned relief under sec_6015 full apportioned relief proportionate relief under sec_6015 proportionate relief and equitable relief under sec_6015 equitable relief except as otherwise provided in sec_6015 petitioner bears the burden of proving her claim for relief under that section see 119_tc_306 affd 101_fedappx_34 6th cir see also rule a petitioner neither in her petition nor in her brief specifies which of the three types of relief she is seeking under sec_6015 she alleges in her petition without further explanation that she has commenced this proceeding under sec_6015 and sec_6213 she argues in her brief that she is entitled to relief under sec_6015 because she did not in exercise dominion and control_over the funds at issue and she was not aware when she signed her return that bussell in had exercised dominion and control_over those funds we address each of the three types of relief seriatim bearing in mind this allegation and argument a full apportioned relief sec_6015 provides full apportioned relief from joint liability on a joint_return to the extent that the liability is attributable to an understatement_of_tax to be eligible for this relief a requesting spouse needs to satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual timely elects in such form as the secretary may prescribe the benefits of this subsection the requesting spouse’s failure to meet any one of these requirements prevents him or her from qualifying for full apportioned relief alt v commissioner supra pincite respondent concedes that the requirements of subparagraphs a and e have been met and argues that petitioner does not meet the requirements set forth in the remaining three subparagraphs on the basis of our findings we agree with respondent that petitioner does not qualify for full apportioned relief contrary to petitioner’s argument we find both that the understatement as to the return is attributable to her and that she knew of this understatement when she filed that return we conclude that petitioner cannot carry her burden as to subparagraphs b and c and that she does not qualify for full apportioned relief b proportionate relief sec_6015 provides proportionate relief from joint liability on a joint_return petitioner bears the burden of proving the portion of any deficiency which is allocable to her sec_6015 where petitioner had actual knowledge of the omitted income underlying the deficiency she is not entitled to proportionate relief see 115_tc_183 affd 282_f3d_326 5th cir because we find that petitioner had direct and actual knowledge of the omitted income we conclude that she is not entitled to proportionate relief c equitable relief sec_6015 gives the commissioner discretion to grant equitable relief to any individual who files a joint_return and who is not entitled to either full apportioned relief or proportionate relief because we have held that petitioner is not entitled to either full apportioned relief or proportionate this conclusion makes it unnecessary for us to address subpar d relief for we consider whether she is entitled to equitable relief for that year as directed by sec_6015 the commissioner has prescribed guidelines under which a taxpayer may qualify for equitable relief see revproc_2003_61 2003_2_cb_296 under these guidelines a taxpayer such as petitioner must meet seven threshold conditions before the commissioner will consider her request for equitable relief see id sec_4 c b pincite one of these conditions is that the requesting spouse not have filed the joint_return with fraudulent intent id sec_4 c b pincite cf revproc_2000_15 sec_4 2000_1_cb_447 same condition because we find that petitioner did file her return with fraudulent intent we conclude that she does not qualify for equitable relief revproc_2003_61 2003_2_cb_296 superseded revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date and for requests for such relief which were pending on and for which no preliminary determination_letter had been issued as of that date in that petitioner claimed in her petition that she qualified for relief under sec_6015 and that claim was still pending on date we conclude that this case is controlled by revproc_2003_61 supra we note however that our result would be the same under either of these revenue procedures all of the parties’ arguments have been considered we have rejected those arguments not discussed herein as meritlessdollar_figure an appropriate order will be issued following the trial of this case respondent moved the court to impose a penalty against petitioner under sec_6673 we shall resolve that motion at a later date
